United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 5, 2004

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-10191


                             MICHAEL AUSTIN,

                                                      Plaintiff-Appellee,

                                  versus

                         DALLAS COUNTY, ET AL.,

                                                               Defendants,

                         KATHRYN FLANGIN, M.D.,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:03-CV-0308-H


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

           Michael Austin (“Austin”) alleges that Kathryn Flangin,

M.D. (“Dr. Flangin”), a physician for the North Tower of the Dallas

County Jail, denied Austin medical care during his incarceration in

violation of his Eighth Amendment right against cruel and unusual

punishment.     Dr. Flangin has filed an interlocutory appeal to

assert the defense of qualified immunity.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
             Although Mitchell v. Forsyth, 472 U.S. 511, 105 S.Ct.

2806 (1985), permits immunity appeals under the collateral order

doctrine, the Supreme Court held in Johnson v. Jones, 515 U.S. 304,

115 S.Ct. 2151 (1995), that defendants may urge only legal issues

on such appeals.        See Kinney v. Weaver, 367 F.3d 337 (5th Cir.

2004) (en banc).      In other words, this court has jurisdiction to

review the purely legal question whether a given course of conduct

would be objectively unreasonable in light of clearly established

law.        This   court   does       not    have    jurisdiction     to   hear     an

interlocutory appeal reviewing the district court’s assessments

regarding the sufficiency of the evidence – that is, the question

whether there is enough evidence in the record for a jury to

conclude that certain facts are true.                Id. at 347-48.

             This appeal does not present any distinctly legal issue

or seek protection from the uncertainty of evolving legal norms,

the genesis of the doctrine of qualified immunity.                    Although she

casts her argument as a legal one (stating that “[n]o evidence

established a response or conduct by Dr. Flangin herself that could

be     characterized,      as     a    matter       of   law,    as   deliberately

indifferent”), a reading of Dr. Flangin’s brief shows that she is

denying that she committed the acts of which she is accused by

Austin.     Dr. Flangin disputes the sufficiency of Austin’s evidence

on several different points:

       1.    Need for surgery.         The district court found that Austin

presented     competent    evidence         to   support   the   conclusion       that

                                            2
Dr. Flangin knew about Austin’s need for the treatment of his

injured hand as of February 9, 2001 (when she reviewed Austin’s

medical chart), and that Dr. Flangin knowingly permitted this

ongoing medical need to go unaddressed.             Austin v. Dallas County,

2004 WL 258218, at *3 (N.D. Tex.)           In her brief, Dr. Flangin claims

that the evidence shows she did not have knowledge of Austin’s need

for medical attention until she reviewed Austin’s “kite” (medical

request form) on February 26, 2001, and that the kite did not give

her reason to believe Austin needed immediate attention.

      2.    Responsibility       for   dispensing    pain    medication.     The

district court found that Austin presented competent evidence

showing that Dr. Flangin had a role in failing to provide Austin

with pain medication for days at a time following Austin’s April

2001 amputations at the Parkland Memorial Hospital Hand Clinic.

Id.   Dr. Flangin disputes this, claiming that the evidence shows

Austin was under the care of the Parkland physicians following

surgery, and that she was not responsible for providing Austin with

medication.

      3.    Responsibility       for    providing     occupational    therapy.

According to the district court, Austin presented enough evidence

to support the conclusion that Dr. Flangin caused or contributed to

a   delay   of   nearly   four   months     in   providing   Austin   with   the

prescribed occupational therapy.             Id.    Dr. Flangin disputes the

district court’s finding, asserting instead that Austin was under

the care of the Parkland physicians, and that Austin’s failure to

                                        3
receive the proscribed occupational therapy was not due to any

fault of hers.

            In   her   brief,   Dr.   Flangin    does    not   deny   the   legal

conclusion that she lacks immunity if, as Austin contends, she

possessed actual knowledge of Austin’s medical needs beginning

February 9, 2001, and was responsible for providing Austin with

pain medication and occupational therapy.1              Instead, she disputes

the district court’s factual conclusions that the summary judgment

record raised a genuine issue of fact concerning these aspects of

Flangin’s knowledge and role in Austin’s treatment.                   This court

lacks jurisdiction over an interlocutory appeal of this portion of

the district court’s summary judgment order.

            The appeal is DISMISSED.




      1
            Because Dr. Flangin does not make this purely legal argument that the
conduct Austin alleges is legally insufficient to rise to the level of a
constitutional violation, we pass no judgment on this issue.

                                       4